  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 1 of 15 PageID #: 21




Andrew Rozynski, Esq.
EISENBERG & BAUM, LLP
24 Union Square East, Penthouse
New York, NY 10003
212-353-8700 (tel.)
917-591-2875 (fax)
arozynski@eandblaw.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
------------------------------------------------------------
 BRITNEY TRESCH,

                   Plaintiff,                                  Civil Action No. 21-375

          v.
                                                               COMPLAINT
 SSM HEALTH ST. CLARE HOSPITAL –
 FENTON,

                   Defendant.

------------------------------------------------------------

         Plaintiff Britney Tresch (“Plaintiff”), by and through her undersigned counsel, Eisenberg

& Baum, LLP, as and for her Complaint against Defendant SSM Health St. Clare Hospital – Fenton

(“Defendant” or “SSM”), hereby alleges the following based upon personal knowledge and

information and belief:

                                              INTRODUCTION

         1.       This case is equal access to information and health care services during one of the

most important and vulnerable events a person can experience in their lifetime – childbirth.

Plaintiff is deaf, and her primary language is American Sign Language (“ASL”). Plaintiff requires

an ASL interpreter to effectively communicate and participate in a health care setting.

         2.       In January 2020, Plaintiff visited SSM to give birth to her daughter, “E.T.”. During




                                                         1
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 2 of 15 PageID #: 22




her stay, hospital staff repeatedly refused to provide Plaintiff with an in-person interpreter for

crucial pre- and post-delivery services, despite Plaintiff’s repeated requests and Defendant’s

assurances that full-time interpretive services would be provided.

       3.      Given Defendant’s refusal to provide full-time interpretive services during

Plaintiff’s stay, Plaintiff was not able to effectively communicate during most of her stay at SSM.

       4.      SSM otherwise offered Plaintiff video remote interpreting (“VRI”) equipment that

often either malfunctions or fails to display an interpreter, and in any event would not have been a

viable means of communication between Plaintiff and SSM staff while Plaintiff was in labor or

dealing with her newborn baby’s post-partum health issues. VRI is “an interpreting service that

[should] use[] video conference technology over dedicated lines or wireless technology offering

high-speed, wide-bandwidth video connection that delivers high-quality video images.” 28 C.F.R.

§ 36.104.

       5.      SSM staff and doctors would also attempt to inform Plaintiff of updates on her and

her baby’s health through note-writing and by using her family members to interpret for her against

her wishes.

       6.      As such, Defendant failed to accommodate Plaintiff’s disability during her six-day

experience giving birth to her daughter at SSM.

       7.      Language is the cornerstone of the patient-physician relationship. Indeed, “it is

primarily through language that the physician works to establish rapport and trust.           Good

physician-patient communication is fundamental to good health care.” E. McEwen & H. Anton-

Culver, Journal of Family Practice, Vol. 26, No. 3:289–291, 291 (1988), https://bit.ly/2Fn3zLW.

       8.      For a hearing patient, effective communication provides better patient safety, better

treatment adherence, and better health care outcomes.




                                                  2
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 3 of 15 PageID #: 23




       9.      But without equally effective communication, Plaintiff could not make informed

health care choices, particularly with regard to her daughter’s birth and resulting health issues.

Thus, SSM discriminated against her by refusing to provide the ASL interpreters that she required

to understand and participate in the birth of her child.

       10.     SSM staff knew that Plaintiff was deaf at all relevant times.

       11.     Based on Plaintiff’s experience, it is evident that SSM has failed to implement

proper policies, procedures, and practices respecting the civil rights and communication needs of

deaf individuals who primarily communicate in ASL. Plaintiff brings this lawsuit to compel SSM

to cease its unlawful discriminatory practices and implement policies and procedures that will

ensure effective communication, full and equal enjoyment, and a meaningful opportunity for deaf

individuals to participate in and benefit from SSM’s health care services.

       12.     Plaintiff brings this action seeking non-economic nominal and compensatory

damages, injunctive and declaratory relief, and attorneys’ fees and costs to redress Defendant’s

unlawful discrimination against her on the basis of her disability in violation of Section 1557 of

the Patient Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18116.

                                          THE PARTIES

       13.     Plaintiff is a resident of High Ridge, Missouri, who is substantially limited in the

major life activities of hearing and speaking. Thus, she is a qualified individual with a “disability”

within the meaning of federal civil rights laws.

       14.     Defendant SSM Health St. Clare Hospital – Fenton has at all relevant times been a

non-profit corporation organized and operating within the State of Missouri and maintaining its

offices and principal place of business at 1015 Bowles Avenue, Fenton, Missouri, 63026. SSM is

a place of public accommodation.




                                                   3
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 4 of 15 PageID #: 24




       15.     Upon information and belief, SSM is a recipient of and accepts federal financial

assistance, including but not limited to Medicare and/or Medicaid reimbursements.

                                 JURISDICTION AND VENUE

       16.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1343 because this action arises under the laws of the United States.

       17.     Venue is proper in this District under 28 U.S.C. § 1391(b) because SSM resides in

this District and the acts and omissions giving rise to this Complaint occurred in this District.

                                    STATEMENT OF FACTS

Background

       18.     Plaintiff Britney Tresch is a profoundly deaf individual who communicates

primarily in ASL. English is a secondary language for her.

       19.     Plaintiff cannot effectively communicate by reading a person’s lips or exchanging

written notes in English for all communications, especially those involving medical terminology,

and particularly so in the context of childbirth.

       20.     Plaintiff’s pregnancy was complicated, and her unborn child faced increased risks

of health issues. Plaintiff suffered from gestational diabetes due to her pregnancy and was taking

insulin shots four times per day. Plaintiff also suffers from depression, for which Plaintiff began

taking Zoloft in November 2019.

       21.     On December 30, 2019, Plaintiff visited the ER at SSM on the recommendation of

her obstetrician after expressing concerns regarding the imminent birth of her daughter, E.T..

There, she was sent to the Labor & Delivery unit at SSM, where she was provided with

malfunctioning VRI for communication with SSM staff.

       22.     Because of Plaintiff’s high-risk pregnancy and SSM’s history of malfunctioning




                                                    4
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 5 of 15 PageID #: 25




VRI, Plaintiff notified SSM staff of her request to have a full-time in-person interpreter for her

stay.

        23.    SSM staff informed Plaintiff that they would only provide in-person interpretive

services for the first four hours of Plaintiff’s labor per hospital policy, and that Plaintiff would

have to use VRI services thereafter.

        24.    Accordingly, Plaintiff visited SSM again on January 7, 2020, with paperwork

describing Plaintiff’s high-risk pregnancy and potential complications, and explaining that VRI

services would not be appropriate to use during Plaintiff’s stay because of her high risk pregnancy

and the history of malfunctioning VRI she experienced.

        25.    SSM staff assured Plaintiff that she would be provided full-time in-person

interpretive services throughout her stay as requested, and not VRI.

        26.    Despite Defendant’s assurances, Plaintiff would later discover that it was SSM’s

policy to only provide a maximum of four hours of interpretive services per day to deaf individuals,

and that SSM would only request such services last-minute. Because of this policy, Plaintiff was

without any means to effectively communicate with staff and doctors for most of each day of

Plaintiff’s stay at SSM.

        27.    As such, most of Plaintiff’s communications with SSM staff and doctors described

below took place through a combination of note-writing and using Plaintiff’s family members to

interpret against Plaintiff’s wishes.

January 14, 2020

        28.    On January 14, 2020, Plaintiff had a regularly-scheduled appointment with her

high-risk pregnancy specialist and expressed concerns about the lack of movement from her

unborn baby. The specialist contacted Plaintiff’s obstetrician, who scheduled Plaintiff for delivery




                                                 5
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 6 of 15 PageID #: 26




at SSM at 2:30pm that same day.

January 15, 2020

       29.      Around 5:30pm on January 15, 2020, Plaintiff’s nurse notified Plaintiff that VRI,

and not interpretive services, would be used for the remainder of Plaintiff’s stay. Plaintiff repeated

her request for a full-time in-person interpreter while she was in labor, as SSM had assured her

would be provided. Plaintiff had been in labor for over eighteen hours at this point.

January 16, 2020

       30.      Around 12:00am on January 16, 2020, Plaintiff underwent an emergency cesarean

section procedure to deliver her baby, as the baby’s heart rate had dropped and her head had

become stuck.

       31.      Immediately after her birth, E.T. was measured to have low blood sugar levels due

to Plaintiff’s diabetes. Plaintiff was anxious about the baby’s health, was nauseous and vomiting,

and had not taken her depression medication for two days.

       32.      Around 8:00am, despite the complications with E.T.’s birth, SSM informed

Plaintiff that they were ceasing interpretive services just thirty minutes later at 8:30am, and that

SSM would have VRI services on standby in the hallway.

       33.      A staff member at TLC Interpreting Services, Torri Ryder, who had provided the

limited interpretive services on the morning of January 16, later noted in a summary of her

encounter with Plaintiff that Plaintiff “uses pse [Pidgin Sign English] and lip reading,” “[u]ses

voice but is often misunderstood,” “asked numerous workers to verify establishment of

interpreting services 24/7,” and that the “Hospital is trying to force the use of vri.”

       34.      Ms. Ryder also noted that the “house supervisor,” Angie, “was extremely indignant

and spoke in a demeaning tone to [Plaintiff] while they were requesting their needs,” that Plaintiff




                                                  6
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 7 of 15 PageID #: 27




“explained numerous times that vri was not an option but Angie insisted that was one of the

choices,” and that “[a]nother nurse even stated the VRI was not working well.”

       35.     Ms. Ryder later called Plaintiff and stated that she was troubled by the

circumstances she had to leave in, and that she planned to reach out to the Missouri Commission

for the Deaf and Hard of Hearing to let them know that Plaintiff’s rights were being violated.

       36.     Around 10:00am, SSM informed Plaintiff that her newborn baby might be admitted

into the Neonatal Intensive Care Unit (NICU) for issues relating to the baby’s low blood sugar.

Plaintiff did not have an interpreter for this encounter.

       37.     Around 10:30am, SSM informed Plaintiff that they would not be providing her with

in-person interpretive services for the remainder of the day, despite that Plaintiff’s baby was

experiencing serious health issues. Plaintiff did not have an interpreter for this encounter.

       38.     Around 7:00pm, Plaintiff met with her obstetrician. Plaintiff did not have an

interpreter for this encounter.

       39.     Approximately every two hours beginning at 4:00pm, SSM staff would check

E.T.’s sugar levels and attempt to update Plaintiff through note-writing, and without an interpreter.

For example, around 10:00pm, a nurse came to update Plaintiff on the status of her newborn baby,

but no interpreter was present for this encounter.

January 17, 2020

       40.     Around 11:30am, Plaintiff met with a pediatrician regarding E.T.’s health issues,

who expressed concern with having to wait to treat Plaintiff due to SSM’s policy of only providing

interpretive services for a maximum of four hours per day. This policy, along with the delay due

to her need for interpreter services, caused Plaintiff to be treated differently than non-disabled

patients, as hearing patients are not limited to 4 hours per day of communication with medical




                                                  7
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 8 of 15 PageID #: 28




providers.

January 18 through January 20, 2020

       41.     Around 5:00am, SSM staff communicated with Plaintiff through note-writing that

SSM staff had trouble measuring E.T.’s blood sugar levels and had to take her to the specialized

nursery. Plaintiff did not have an interpreter for this encounter.

       42.     For just four hours in the morning of January 18, Plaintiff was provided with an in-

person interpreter. However, the interpreter abruptly left during Plaintiff’s lactation consultation

because SSM refused to provide in-person interpretive services for more than four hours per day.

       43.     Around 9:30pm, four days after Plaintiff was admitted to SSM, a pediatrician

attempted to communicate an update on the status of Plaintiff’s baby through VRI. Plaintiff did

not have an interpreter for this encounter.

       44.     That evening, SSM notified Plaintiff that E.T. would be taken to another unit due

to her high levels of jaundice.

       45.     On January 19, Plaintiff was only provided with four hours of interpretive services.

Plaintiff was left without a means to effectively communicate with SSM staff regarding her and

E.T.’s health for the other twenty hours of the day.

       46.     At 9:00am, however, before the four-hour block began, Plaintiff met with a

pediatrician who noted that E.T.’s jaundice levels were not improving. Plaintiff did not have an

interpreter for this encounter.

       47.     Just before midnight, Plaintiff met with the pediatrician again, who noted that

E.T.’s jaundice levels were finally improving. Plaintiff did not have an interpreter for this

encounter.

       48.     Plaintiff and E.T. were released from SSM on January 20, 2020.




                                                  8
  Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 9 of 15 PageID #: 29




       49.     Despite Plaintiff’s repeated requests for full-time ASL interpreter during her and

her daughter’s six-day hospitalization, and Defendant’s assurances that such services would be

provided, Defendants only provided Plaintiff with in-person interpretive services when its last-

minute requests for an interpreter could be met, and never for more than four hours at a time per

the hospital’s policy.

       50.     In most instances, effective communication could not have taken place between

Plaintiff and SSM staff without the aid of an in-person, qualified ASL interpreter.

       51.     Indeed, as a result of Defendant’s failure to provide effective auxiliary aids and

services, Plaintiff was not able to fully understand (1) SSM staff during the birth of her daughter;

(2) the extent and circumstances of her newborn daughter’s health problems; (3) the purposes of

the treatments provided to her and her daughter; the common risks and/or benefits of those

treatments; the common risks, side effects, and benefits of medications given; the specific dosage

instructions for medications given; the existence of any alternative treatments; the approximate

length of care; the potential side effects of stopping treatment the details of any aftercare or

discharge instructions; etc.

       52.     Defendant’s discrimination against Plaintiff, and Plaintiff’s resulting lack of

understanding as to her and her child’s medical care, caused Plaintiff to suffer humiliation, anger,

frustration, stress, anxiety, and emotional distress.

       53.     Defendant and Defendant’s staff knew that Plaintiff is deaf and were aware that

Plaintiff made repeated requests for full-time in-person interpreters. This is especially true because

Defendant assured Plaintiff, based upon her medical history, paperwork, and high-risk pregnancy,

that she would be provided with full-time in-person interpretive services.

       54.     Defendant also knew or should have known of its obligation as a health care




                                                  9
 Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 10 of 15 PageID #: 30




provider under the ACA to develop policies and promote compliance with these statutes and to

provide reasonable accommodations, including but not limited to the provision of in-person ASL

interpreters to ensure effective communication with deaf persons.

       55.     Defendant and its staff knew or should have known that their actions and/or

inactions created an unreasonable risk of causing Plaintiff greater levels of fear, anxiety, indignity,

humiliation, and/or emotional distress than a hearing person would be expected to experience.

       56.     Nonetheless, Defendant prevented Plaintiff from benefitting from its services by

failing to provide the ASL interpreters necessary for her full participation in and understanding of

her care and of her child’s care.

       57.     In doing so, Defendant intentionally discriminated against Plaintiff and acted with

deliberate indifference to her federally protected rights.

       58.     Defendant’s wrongful and intentional discrimination against Plaintiff on the basis

of her disability is reflected by Defendant’s failure to train employees and promulgate policies of

non-discrimination against deaf individuals.

       59.     Defendant’s wrongful and intentional discrimination against Plaintiff on the basis

of her disability is reflected by Defendant’s policy of only providing deaf individuals with a

maximum of four hours of interpretive services per day of treatment.

       60.     As a result of Defendant’s failure to ensure effective communication with Plaintiff,

Plaintiff received services that were objectively substandard and that were inferior to those

provided to patients and companions who are hearing.

       61.     Plaintiff is entitled to equal access to services offered by Defendant as are enjoyed

by non-disabled persons.

       62.     Plaintiff still wishes to access SSM’s services and receive care in Defendant’s




                                                  10
 Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 11 of 15 PageID #: 31




facilities, but it deterred from doing so by Defendant’s discrimination against her on the basis of

her disability.

                                        CAUSES OF ACTION

  COUNT I: Violations of Section 1557 of the Patient Protection and Affordable Care Act

        63.       Plaintiff incorporates by reference all preceding paragraphs and realleges them in

support of this claim.

        64.       At all times relevant to this action, the ACA has been in full force and effect and

has applied to Defendant’s conduct.

        65.       At all times relevant to this action, Plaintiff has had substantial limitations to the

major life activities of hearing and speaking and has been an individual with a disability within the

meaning of the ACA, 42 U.S.C. § 18116.

        66.       At all times relevant to this action, Plaintiff’s primary language for communication

has been ASL, and she “has a limited ability to read, write, speak, or understand English.” 45

C.F.R. § 92.4. Plaintiff is thus an individual with limited English proficiency within the meaning

of the ACA.

        67.       At all times relevant to this action, Defendant received federal financial assistance,

including Medicare and Medicaid reimbursements, and has been principally engaged in the

business of providing health care. Thus, Defendant is a health program or activity receiving federal

financial assistance under 42 U.S.C. § 18116(a).

        68.       Under the ACA, “an individual shall not, on the ground prohibited under . . . section

504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under, any health program or activity, any

part of which is receiving Federal financial assistance.” 42 U.S.C. § 18116.




                                                   11
 Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 12 of 15 PageID #: 32




        69.     Federal regulations implementing the ACA provide that (1) a “covered entity shall

offer a qualified interpreter to an individual with limited English proficiency when oral

interpretation is a reasonable step to provide meaningful access for that individual with limited

English proficiency” and (2) a “covered entity shall use a qualified translator when translating

written content in paper or electronic form.” 45 C.F.R. § 92.201(d)(1)–(2).

        70.     Federal regulations implementing the ACA provide that a covered entity that

provides a qualified interpreter “through video remote interpreting services in the covered entity’s

health programs and activities shall provide” (1) “[r]eal-time, full-motion video and audio over a

dedicated high-speed, wide-bandwidth video connection or wireless connection that delivers high-

quality video images that do not produce lags, choppy, blurry, or grainy images, or irregular pauses

in communication,” (2) a “sharply delineated image that is large enough to display the interpreter’s

face and the participating individual’s face regardless of the individual’s body position,” (3) a

“clear, audible transmission of voices,” and (4) “[a]dequate training to users of the technology and

other involved individuals so that they may quickly and efficiently set up and operate the video

remote interpreting.” 45 C.F.R. § 92.201(f)(1)–(4).

        71.     Federal regulations implementing the ACA provide that a “[covered] entity shall

furnish appropriate auxiliary aids and services when necessary to afford individuals with

disabilities, including applicants, participants, companions, and members of the public, an equal

opportunity to participate in, and enjoy the benefits of, a service, program, or activity of a [covered]

entity. . . . In determining what types of auxiliary aids and services are necessary, a [covered] entity

shall give primary consideration to the requests of individuals with disabilities. In order to be

effective, auxiliary aids and services must be provided in accessible formats, in a timely manner,

and in such a way as to protect the privacy and independence of the individual with a disability.




                                                  12
 Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 13 of 15 PageID #: 33




28 C.F.R. § 35.160(b), cited by 45 C.F.R. § 92.202(a).

       72.     As set forth above, Defendant discriminated against Plaintiff on the basis of her

disability in violation of the ACA and its implementing regulations.

       73.     The ACA, by incorporating the enforcement mechanism of the RA, extends a cause

of action to Plaintiff–that is, “any person aggrieved” by discrimination in violation of the

Rehabilitation Act. 42 U.S.C. § 18116(a).

       74.     Defendant has failed to implement policies, procedures, and training of staff

necessary to ensure compliance with the ACA.

       75.     Plaintiff is entitled to injunctive relief, attorneys’ fees, costs, and disbursements,

nominal damages, and compensatory damages for the injuries and loss she sustained as a result of

Defendant’s discriminatory conduct and deliberate indifference as alleged under 42 U.S.C. §

18116(a).

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Britney Tresch respectfully requests that this Court:

       A.      Enter a declaratory judgment under Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendant’s policies, procedures, and practices have subjected Plaintiff to

unlawful discrimination in violation of Section 1557 of the Patient Protection and Affordable

Care Act;

       B.      Issue an injunction forbidding Defendant from implementing or enforcing any

policy, procedure, or practice that denies deaf or hard of hearing individuals or their companions

meaningful access to, and full and equal enjoyment of, Defendant’s facilities, services, or

programs;

       C.      Issue an injunction ordering Defendant to:




                                                13
Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 14 of 15 PageID #: 34




       i.   develop, implement, promulgate, and comply with a policy requiring that when a

            deaf or hard of hearing individual requests an in-person interpreter for effective

            communication, when other means are not effective one will be provided as soon

            as practicable in all services offered by Defendant;

      ii.   develop, implement, promulgate, and comply with a policy to ensure that

            Defendant will notify individuals who are deaf and hard of hearing of their right

            to effective communication; including posting explicit and clearly marked and

            worded notices that Defendant will provide sign language interpreters upon

            request to ensure effective communication with deaf or hard of hearing persons;

     iii.   develop, implement, promulgate, and comply with a policy to ensure that deaf or

            hard of hearing individuals are able to communicate through the most appropriate

            method under the circumstances, recognizing that the Video Remote Interpreting

            system is not appropriate in all medical situations;

     iv.    create and maintain a list of sign language interpreters and ensure availability of

            such interpreters at any time of day or night;

      v.    train all employees, staff, and other agents on a regular basis about the rights of

            individuals who are deaf or hard of hearing under the ACA;

 D. Award to Plaintiff:

       i.   Compensatory damages under the ACA;

      ii.   Reasonable costs and attorneys’ fees under the ACA;

     iii.   Nominal Damages;

     iv.    Interest on all amounts at the highest rates and from the earliest dates allowed by

            law; and




                                             14
 Case: 4:21-cv-00375-JMB Doc. #: 1 Filed: 03/26/21 Page: 15 of 15 PageID #: 35




        v.   Any and all other relief that this Court deems just and appropriate.

Dated: March 29, 2021                              Respectfully submitted,


                                                   EISENBERG & BAUM, LLP

                                                   By:______________________________
                                                   Andrew Rozynski, Esq.
                                                   24 Union Square East, Penthouse
                                                   New York, NY 10003
                                                   (212) 353-8700
                                                   ARozynski@eandblaw.com
                                                   Attorneys for Plaintiff




                                              15
